COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ex parte Elena Herrera Salas

Appellate case number:    01-19-00112-CR

Trial court case number: 2235783

Trial court:              County Criminal Court at Law No. 15 of Harris County

        This is an appeal from the denial of an application for habeas corpus. Rule 31.1 provides
that when an appellate court receives the record, it may set the time for filing briefs. See TEX. R.
APP. P. 31.1.
       Accordingly, we order appellant to file a brief within 20 days of the date of this order.
The state’s brief will be due 20 days after appellant’s brief is filed.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Richard Hightower_______________
                    Acting individually  Acting for the Court


Date: __March 5, 2019___